DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn et al (US 2016/0118451).
Regarding claim 3, Youn (Figs. 10B and 11-12) discloses a display device, comprising: a flexible substrate 210 ([0137]); an organic layer including a plurality of organic light-emitting lines 693a/693b/693c ([0035]) that extend across a display area of the display device and are spaced apart from one another; and a plurality of subpixels 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (693b)][AltContent: textbox (693c)][AltContent: textbox (693a)]         
	
    PNG
    media_image1.png
    310
    332
    media_image1.png
    Greyscale

	
Regarding claims 4-6 and 12, Youn (Figs. 10B and 11) further discloses: each subpixel R/G/B includes a light-emitting part 690 and a driving part (i.e., combine TFT and pixel electrode 692), wherein a respective organic light-emitting line portions of the plurality of banks 1182 between the plurality of subpixels along the first direction, and the plurality of organic light- emitting lines 693a/693b/693c expose the plurality of banks 1182 between the plurality of subpixels R/G/B along the second direction (Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2016/0099294).
Regarding claim 3, Jeong (Figs. 2, 5 and 6) discloses a display device, comprising: a flexible substrate 100 ([0091]); an organic layer including a plurality of organic light-emitting lines 162/164/166 (Fig. 2 and [0104]) that extend across a display 
Jeong’s Figs. 2 and 7 discloses the display device is bendable in the same direction as the direction of a long axis of the plurality of organic light emitting lines, but does not disclose the display device is bendable in the opposite direction perpendicular to the direction of a long axis of the plurality of organic light emitting lines.
However, Jeong further discloses an alternative embodiment (Fig. 34) comprising: the direction of a long axis of the plurality of organic light emitting lines can be arranged in the opposite direction perpendicular to the bendable direction of the display device (also see [0167]).  Accordingly, it would have been obvious to arrange the direction of a long axis of the plurality of organic light emitting lines either the same as the bendable direction of the display device or in the opposite direction perpendicular to the bendable direction of the display device since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  

.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2016/0099294) in view of Cho et al (US 2017/0179389).
Jeong does not disclose the second electrode is in contact with the central portion of the upper surface of the bank.
. 
Claims 1-2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2016/0099294) in view of Shin et al (US 2014/0111116).
Regarding claim 1, Jeong (Figs. 2, 5 and 6) discloses a display device, comprising: a substrate 100 including a display area and a non-display area; a plurality of subpixels I/III positioned in the display area, each subpixel I/III including an organic light-emitting diode that includes an organic layer 162/166 (Fig. 2 and [0104]), wherein the organic layer[s] [of the plurality of subpixels] includes a plurality of organic light-emitting lines 162/166 each extending continuously along a first direction from one side of the display area to another side of the display area (Figs. 2 and 5), and the plurality of organic light- emitting lines 162/166 are spaced apart from one another along a second direction transverse to the first direction (Fig. 2); and at least one organic film pattern 164 ([0104]) positioned between two adjacent organic light- emitting lines 162/166 (Fig. 
Jeong does not disclose the substrate 100 is a plastic substrate.
However, Jeong further discloses the substrate 100 being a flexible substrate ([0091]). Accordingly, it would have been obvious to use plastic as a material for the substrate 100 of Jeong because as is well known, plastic would provide flexible properties.
Jeong’s Figs. 2 and 7 discloses the display device is bendable in the same direction as the direction of a long axis of the plurality of organic light emitting lines, but does not disclose the display device is bendable in the opposite direction perpendicular to the direction of a long axis of the plurality of organic light emitting lines.
However, Jeong further discloses an alternative embodiment (Fig. 34) comprising: the direction of a long axis of the plurality of organic light emitting lines can be arranged in the opposite direction perpendicular to the bendable direction of the display device (also see [0167]).  Accordingly, it would have been obvious to arrange the direction of a long axis of the plurality of organic light emitting lines either the same as the bendable direction of the display device or in the opposite direction perpendicular to the bendable direction of the display device since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Jeong does not disclose a data pad portion disposed in the non-display area with a flexible circuit board bonded thereto.

Regarding claims 2, 10 and 11, Jeong (Figs. 2, 5 and 6) further discloses the organic film pattern 164 is spaced apart from the two adjacent organic lines 162/166 (Fig. 2); each subpixel I/II/III includes a light-emitting part and a driving part (i.e., TFT), and wherein the plurality of organic light-emitting lines 162/166 overlap the light-emitting part, and the at least one organic film pattern 164 overlaps the driving part; and the plurality of organic light-emitting lines 162/166 have a same material and formed in a same layer as the at least one organic film 164 (Fig. 6).
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.
Applicant (pages 5-6 of remark) argues that neither Jeong nor Youn teach “the display device is bendable in the second direction perpendicular to the first direction of a long axis of the plurality of organic light-emitting lines” as recited in claims 1 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHAT X CAO/Primary Examiner, Art Unit 2817